Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/764,971 filed on May 18, 2020.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Semiconductor Apparatus Including Lead Frame and Bonding Wires”


Claim Objections
6.	Claims 7, 9, 13 are objected to because of the following informalities:
The following limitations of quoted claims to be recited as follows to avoid indefiniteness (due to lack of antecedent basis) and/or to rephrase into proper alignment:
7. (Currently Amended) The semiconductor apparatus as claimed in claim 1, wherein a number of the plurality of bonding wires connecting the source electrode pad of the semiconductor device and the wire post of the source electrode terminal is greater than or equal to 5 and less than or equal to 20.
9. (Currently Amended) The semiconductor apparatus as claimed in claim 1, wherein a protrusion is provided on a lateral face of the wire post to extend from the lateral face of the wire post, and
wherein the protrusion is situated on an opposite side of the lateral face from a surface connected to the plurality of bonding wires.
13. (Currently Amended), A semiconductor apparatus, comprising:
a semiconductor device having a drain electrode pad formed on a first surface thereof, and having a source electrode pad and a gate electrode pad formed on a second surface thereof opposite the first surface,
a drain electrode terminal having an upper surface on which the semiconductor device is placed such that the upper surface is in direct contact with the drain electrode pad,

a gate electrode terminal connected to the gate electrode pad of the semiconductor device,
a plurality of bonding wires connecting the source electrode pad of the semiconductor device and the wire post of the source electrode terminal, and
a mold resin configured to cover, at least partially, the semiconductor device, the upper surface of the drain electrode terminal, the source electrode terminal, the gate electrode terminal, and the plurality of bonding wires,
wherein at least the plurality of bonding wires and the wire post are fully covered with the mold resin, and a tip of the first lead and a tip of the second lead extend out of the mold resin.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless–

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1, 4-5, 8, 13-16 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Tabira et al. (2016/0093561 A1).
Regarding independent claim 1, Tabira et al. discloses a semiconductor apparatus (Fig. 4), comprising:
a semiconductor device (2, ¶54) having a drain electrode pad (1c, Fig. 5) formed on a first surface thereof, and having a source electrode pad (2ca, ¶61) and a gate electrode pad (2cb, ¶61) formed on a second surface thereof opposite the first surface,
a drain electrode terminal (1e, Fig. 5) supporting the semiconductor device (2) at the first surface, and connected directly to the drain electrode pad (1c),
a source electrode terminal (1ba, ¶63: see figure below) connected to the source electrode pad (2ca) of the semiconductor device (2), and
a gate electrode terminal (1bb, ¶63) connected to the gate electrode pad (2cb) of the semiconductor device (2),

wherein the source electrode pad (2ca) of the semiconductor device (2) and the wire post (1aaa) of the source electrode terminal (1ba) are connected to each other through a plurality of bonding wires (4a(4), ¶66), and
wherein the semiconductor device (2), a surface, supporting the semiconductor device (2) thereon, of the drain electrode terminal (1e), the wire post (1aaa) of the source electrode terminal (1ba), the bonding wires (4a), and part of the gate electrode terminal (1bb) are covered with a mold resin (3 sealing body made of resin, ¶54).

    PNG
    media_image1.png
    670
    572
    media_image1.png
    Greyscale


Regarding claim 4, Tabira et al. discloses wherein (Fig. 4) the wire post (1aaa) has no holes (see Fig. 4).
Regarding claim 5, Tabira et al. discloses wherein (Fig. 4) further comprising a source sense terminal (1ba) connected to the source electrode pad (2ca) of the semiconductor device (2).
Regarding claim 8, Tabira et al. discloses wherein (Fig. 4) a protrusion (annotated in Fig. 4 shown in claim 1) is provided on a lateral face of the drain electrode terminal (shown in figure of claim 1) to extend from the lateral face of the drain electrode terminal, and wherein the protrusion is situated on a same side of the lateral face of the 
Regarding independent claim 13, Tabira et al. discloses a semiconductor apparatus (Fig. 4), comprising:
a semiconductor device (2, ¶54) having a drain electrode pad (1c, Fig. 5) formed on a first surface thereof, and having a source electrode pad (2ca, ¶61) and a gate electrode pad (2cb, ¶61) formed on a second surface thereof opposite the first surface,
a drain electrode terminal (1e, Fig. 5) having an upper surface on which the semiconductor device (2) is placed such that the upper surface is in direct contact with the drain electrode pad (1c),
a source electrode terminal (1ba, ¶63: see figure below) connected to the source electrode pad (2ca) of the semiconductor device (2), the source electrode terminal (1ba) including a wire post (1aaa, connecting portions, ¶65), a first lead (annotated in Fig. 4) extending from around one end of the wire post (1aaa), and a second lead (annotated in Fig. 4) extending from around another end of the wire post (1aaa),
a gate electrode terminal (1bb, ¶63) connected to the gate electrode pad (2cb) of the semiconductor device (2),
a plurality of bonding wires (4a (4), ¶66) connecting the source electrode pad (2ca) of the semiconductor device (2) and the wire post (1aaa) of the source electrode terminal (1ba), and
a mold resin (3 sealing body, made of resin, ¶54) configured to cover, at least partially, the semiconductor device (2), the upper surface of the drain electrode terminal 
wherein at least the bonding wires (4a(4)) and the wire post (1aaa) are fully covered with the mold resin (3, see Fig. 1), and a tip of the first lead and a tip of the second lead extend out of the mold resin (3, ¶54, see Fig. 1).

    PNG
    media_image1.png
    670
    572
    media_image1.png
    Greyscale


Regarding claim 14, Tabira et al. discloses wherein (Fig. 4) the one end and another end of the wire post (1aaa) each have an end face, and have a protrusion protruding from the end face (annotated in Fig. 4), and
wherein the end face (annotated in Fig. 4) and the protrusion are in direct contact, and fully covered, with the mold resin (3, see Fig. 1 which is covered with sealing body made of resin, ¶54).

Regarding claim 15, Tabira et al. discloses wherein (Fig. 4) the source electrode terminal (1ba) further including a third lead (annotated in Fig. 4) extending from the wire post (1aaa) between the first lead (annotated in Fig. 4) and the second lead (annotated in Fig. 4), and
wherein a tip (end) of the third lead (see Fig. 4) extends out of the mold resin (see Fig. 1: sealing body 3, made of resin).

Regarding claim 16, Tabira et al. discloses wherein (Fig. 4) further comprising a source sense terminal (1ba, see figure in claim 1) connected to the source electrode pad (2ca) of the semiconductor device (2),
wherein a protrusion (see figure in claim 1) is provided on a lateral face of the drain electrode terminal (1e/1c) to extend from the lateral face of the drain electrode terminal, and
wherein the protrusion (see figure in claim 1) is situated on a same side of the lateral face of the drain electrode terminal (1e) as a surface, supporting the semiconductor device (2) thereon, of the drain electrode terminal (1e).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tabira et al. (2016/0093561 A1).
Regarding claim 6, Tabira et al. teaches all of the limitations of claim 1 from which this claim depends.
a certain dimension ratio/relationship.
However, Tabira et al. is explicitly silent of disclosing the ratio/relationship of the length of the wire post and the width of the semiconductor device of 40% < L/W < 90%.
It would have been obvious to select the ratio/relationship between the length of the wire post and the width of the semiconductor device so that the relationship to be within the quoted range of 40% < L/W < 90%., to optimize the result effective variable in order to improve package size, such as miniature of the packaged device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed relationship or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen relationship or upon another variable recited in a claim, the Applicant must show that the chosen relationship is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 7, Tabira et al. teaches all of the limitations of claim 1 from which this claim depends.

However, Tabira et al. is explicitly silent of disclosing the number of the bonding wires is greater than or equal to 5 and less than or equal to 20.
It would have been obvious to select the bonding wires between the source electrode pad and the wire post so that the bonding wires to be within the quoted range of greater than or equal to 5 and less than or equal to 20, to optimize the signal integrity among the input/output of the semiconductor device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed numbers of bonding wires or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen numbers of bonding wires or upon another variable recited in a claim, the Applicant must show that the chosen numbers of bonding wires are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tabira et al. (2016/0093561 A1) as applied to claim 1 above, and further in view of Kajiwara et al. (2014/0264383 A1).
Regarding claim 10, Tabira et al. teaches all of the limitations of claim 1 from which this claim depends.
Tabira et al. is explicitly silent of disclosing wherein the semiconductor device is made of a material containing SiC.
Kajiwara et al. teaches wherein (¶103) the semiconductor device (1) is made of a material containing SiC (SiC chip, ¶103).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Kajiwara et al., using wide band gap material, while forming the semiconductor device of Tabira et al., in order to efficiently utilize limited resources/energy and have high reliability during high-temperature operation (¶9).

Allowable Subject Matter
15.	Claim 12 is allowed.
16.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 12.
....
wherein the drain electrode terminal is disposed on an opposite side from where the source electrode terminal and the gate electrode terminal are disposed,
....
wherein a protrusion is provided on a lateral face of the wire post to extend from the lateral face of the wire post, and  4Docket No.: 20SEI-009
wherein the protrusion is situated on an opposite side of the lateral face from a surface connected to the bonding wires.

17.	Claims 2-3, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819